EXECUTION VERSION




Exhibit 10.8






MASTER SUPPLY AGREEMENT


Between


IMPAX LABORATORIES, INC.




And


BORA PHARMACEUTICALS CO., LTD


And


IMPAX LABORATORIES (TAIWAN), INC.








For




Manufacturing and Packaging of Pharmaceutical Products




December 19, 2017












SC1:4529841.10

--------------------------------------------------------------------------------






AGREEMENT
This Master Supply Agreement (the “Agreement”) by and between Impax
Laboratories, Inc. (“Customer”), a corporation existing under the laws of
Delaware, and each of Bora Pharmaceuticals Co., Ltd., a company existing under
the laws of the Republic of China (“Bora”) and Impax Laboratories (Taiwan),
Inc., a company existing under the laws of the Republic of China (“Impax Taiwan”
and, together with Bora, the “Manufacturer”) is entered into as of the last date
of the parties’ signatures below and the terms and conditions under this
Agreement are binding on the Parties upon such date; provided that, such terms
and conditions shall not be in full force and effect unless and until the
Closing (as defined below) and which will automatically become effective upon
such Closing without any further action by Customer and Manufacturer (the
“Effective Date”).
WHEREAS, Customer and Bora are party to that certain Stock and Asset Purchase
Agreement (the “Purchase Agreement”) of even date herewith, pursuant to which
Customer has agreed to sell all of the outstanding shares of Impax Taiwan and
certain assets of Customer to Bora;
WHEREAS, Impax Taiwan currently manufactures and packages certain pharmaceutical
products for Customer; and
WHEREAS, Customer wishes to continue to purchase certain pharmaceutical products
from Manufacturer, and Manufacturer wishes to continue to manufacture and supply
such pharmaceutical products for Customer, in each case after completion of the
transactions contemplated by the Purchase Agreement pursuant to the terms and
conditions of this Agreement;
NOW, THEREFORE, in consideration of the above and of the promises and mutual
covenants, agreements, guarantees and representations contained herein and
intending to be legally bound, the Parties agree as follows:


ARTICLE 1
INTERPRETATION/DEFINITIONS


The following terms shall, unless the context otherwise requires, have the
following meanings, respectively:
“ANDA” means an Abbreviated New Drug Application filed by Customer with the FDA
and any amendments thereto.
“Acknowledgement” shall have the meaning set forth in Section 4.2.
“Adverse Supply Event” shall have the meaning set forth in Section 4.7.


1


SC1:4529841.10

--------------------------------------------------------------------------------





“Affiliate” means any person or business entity which owns, directly or
indirectly, a controlling interest in a Party to this Agreement, by stock
ownership or otherwise; or any person or business entity which is owned by a
Party to this Agreement, either directly or indirectly, by stock ownership or
otherwise; or any person or business entity, the majority ownership of which is
directly or indirectly common to the majority ownership of a Party to this
Agreement.
“API” means the compound, as further described in the Schedule attached hereto
with respect to a specific Product, that, unless the Parties agree otherwise in
a Schedule with respect to a specific Product, has been released by Customer and
provided to Manufacturer, along with a certificate of analysis, as provided
hereafter in this Agreement.
“Batch” means one (1) production lot of a Product.
“Batch Record” means the document created as and after each Batch is processed
and/or packaged that, when complete and accurate, reflects and incorporates all
aspects of the Master Batch Record and/or Master Packaging Record, the
Certificate of Analysis, Certificate of Manufacture, and any Manufacturing
Investigation or Deviation reports issued, with respect to such Batch.
“Bulk Product” means a Product in the form of bulk capsules, tablets, caplets or
blister packs, as applicable, for the relevant Product before final Packaging.
“cGMPs” means the then-current good manufacturing practices applicable to the
manufacture of pharmaceutical products for human use as promulgated in U.S.
C.F.R. (Title 21, Parts 210-211) and European Community Guide to Good
Manufacturing Practices.
“Certificate of Analysis” means a certificate issued by Manufacturer stating
that a Batch has been Processed and/or Packaged in accordance with the Master
Batch Record and/or Master Packaging Record and stating the final release
results.
“Certificate of Manufacture” means a certificate issued by Manufacturer stating
that a Batch has been Processed and/or Packaged in accordance with registration
documents and the Master Batch Record and in conformity with cGMPs.
“Change Control” means the quality assurance process by which any change which
affects a Product or its regulatory filings, including but not limited to
changes in the Specifications, Process, Packaging, Raw Materials, Containers,
Components, or Facility is agreed to, reviewed and approved in writing prior to
implementation by both Customer and Manufacturer as specified in the Quality
Agreement.
“Closing” has the meaning set forth in the Purchase Agreement.
“Components” means the materials used for Packaging the Product as identified in
the Master Batch Record or Master Packaging Record.


2


SC1:4529841.10

--------------------------------------------------------------------------------





“Confidential Information” means a Party’s technology, data, know-how, or
information whether written or oral, technical or non-technical, including, but
not limited to, financial statements, reports, pricing, trade secrets, secret
processes, formulae, samples, customer data (including customer lists), and the
like (collectively, “Information”), that has been or will be disclosed to the
other Party in connection with the negotiation of this Agreement and the other
documents contemplated thereby or the consummation of the transactions
contemplated thereby; provided, however, that all Information that is owned or
controlled by or otherwise in the possession of Customer or Impax Taiwan prior
to the Closing shall be deemed to be, and shall be treated for all purposes
under this Agreement as, Information of Customer, regardless of whether such
Information is, after the Closing, in the possession of Manufacturer or any of
its Affiliates (including, after the Effective Date, Impax Taiwan).
“Containers” means packaging boxes and shipping containers other than
Components.
“Contract Year” means a twelve (12) month period commencing on each anniversary
of the Effective Date during the term of this Agreement.
“Defective Packaged Product” shall have the meaning set forth in Section 8.1.
“Defective Product” shall have the meaning set forth in Section 8.1.
“Directions for Testing” means the quality control analytical methods used for
testing of a Product and the Raw Materials, Components and Containers with
respect thereto.
“Equipment” means any and all of the equipment used in the Processing and/or
Packaging and testing of the Product, whether such equipment is the property of
Manufacturer or Customer.
“Existing Inventory” means the Bulk Product, Raw Materials, Work-In-Process,
Components, Containers, Labeling, and Intermediate Products that are in the
possession of the Company as of the Effective Date, which shall be mutually
agreed by the Parties on the basis of the levels of Bulk Product, Raw Materials,
Work-In-Process, Components, Containers, Labeling, and Intermediate Products set
forth in the Estimated Closing Date Balance Sheet and thereafter revised to
reflect the Final Closing Date Balance Sheet or as otherwise finally determined
pursuant to Section 2.4(b) of the Purchase Agreement, which Attachment C shall
(a) identify each Intermediate Product by type, quantity and per unit cost to
Manufacturer and (b) if applicable, the date by which such Existing Inventory
must be incorporated into a relevant Product in order for Manufacture to satisfy
the shelf-life requirements set forth in Section 5.5.
“Facility” means Impax Taiwan’s manufacturing and packaging facility located at
No. 1, Kedong 3rd Road, Jhunan Science Park, Jhunan, Miaoli County, 35053,
Taiwan.
“FDA” means the United States Food and Drug Administration or any successor
organization thereto.


3


SC1:4529841.10

--------------------------------------------------------------------------------





“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
§§ 301 et seq., as amended.
“Finished Product” means a Product at the completion of Processing and/or
Packaging into the final form with respect to such Product to be delivered by
Manufacturer.
1.1.1    “Firm Commitment” shall have the meaning set forth in Section 4.1.

“Intermediate Product” means a material supplied by Customer to Manufacturer for
further Processing and/or Packaging of a Product, which Intermediate Product
shall be set forth on the Schedule, attached hereto, with respect to the
applicable Product.
“Labeling” means all printed labeling, including but not limited to, labels,
package inserts and cartons, for a Product.
“Latent Defect” means a defect in the Product that existed at or prior to
delivery attributable to Manufacturer Defective Processing or Manufacturer
Defective Packaging that occurred while Product was under the sole control and
possession of Manufacturer, and which was not discoverable upon inspection by
Customer in accordance with its internal procedures.
“Lot Number” means the unique number applied to a Batch of a Product by Customer
and/or Manufacturer; provided, however, that all Batches with respect to a
Product shall reference the Customer number with respect to such Product.
“Manufacturing Cost” means, with respect to a Product that is Processed and/or
Packaged and analyzed for quality control, release and stability testing by or
on behalf of Manufacturer and supplied to Customer hereunder, the costs incurred
by Manufacturer or its Affiliate that are [****], consisting of: (a) costs of
[****] used in the manufacturing of the relevant Product; (b) [****]; (c) costs
of [****], including costs for [****]; (d) [****]; (e) [****]; (f) costs of
[****]; (g) [****]; and (h) [****]. All of the foregoing listed costs shall be
included in the Manufacturing Cost [****]. Notwithstanding the foregoing,
Manufacturing Cost shall not include any (i) [****], (ii) [****], (iii) [****],
(iv) [****], (v) [****], or (vii) [****]. The Manufacturing Cost shall be
computed by Manufacturer and its Affiliates in accordance with US generally
accepted accounting principles.
“Manufacturing Investigation or Deviation Report” means a report by Manufacturer
indicating any deviation from the Processing and/or Packaging procedures with
respect to a Product as set forth in the Quality Agreement with respect to such
Product.
“Manufacturer Defective Packaging” shall have the meaning set forth in Section
8.1.
“Manufacturer Defective Processing” shall have the meaning set forth in Section
8.1.
“Master Batch Record” means the document containing the formula (listing API
and/or Intermediate Product and Raw Materials), procedures for the Processing,
quality control and assurance of a specific Product, and in-process and finished
Specifications for such


4


SC1:4529841.10

--------------------------------------------------------------------------------





Product as set forth in the applicable Schedule with respect to such Product,
and reviewed and approved by both Manufacturer and Customer Quality Assurance.
1.1.2    “Master Packaging Record” means the document containing a specific
Product description (listing Intermediate Product, Components, Containers and
Labeling), procedures for the Packaging, quality control and assurance of the
Product, and in-process and finished Specifications for such Product as set
forth in the applicable Schedule with respect to such

Product; and reviewed and approved by both Manufacturer and Customer quality
assurance groups.
“NDA” means any New Drug Application filed by Customer with the FDA and any
amendments thereto.
“Package and/or Packaging” means the act of inspecting, filling a specific
Product into Components, placing the Labeling on and with such Product, and
final packing of such Product into Containers in accordance with the applicable
Master Packaging Record or the registration or Validation protocol, in each case
with respect to such Product.
“Party and/or Parties” means any or all of Customer, Bora and/or Impax Taiwan.
“Pharmacovigilance Agreement” has the meaning set forth in Section 7.9.
“Process and/or Processing” means the pharmaceutical manufacturing procedures,
or any part thereof, involved in manufacturing a specific Product from the API
and/or Intermediate Product and Raw Materials, in each case with respect to such
specific Product, in accordance with the applicable Master Batch Record or
registration or Validation protocol, in each case with respect to such Product.
“Product” means a pharmaceutical product that Customer desires to have Processed
and Packaged pursuant to this Agreement and which is described in an applicable
Schedule attached hereto.
“Product Change Control Request” means a form filled out and submitted by one
Party to the other Party for the purposes of proposing making any change to an
approved process or equipment used to Process and/or Package a specific Product.
Each Party shall submit to the other Party using its own respective Product
Change Control Request form for the use of Processing and/or Packaging changes
or changes to the Master Batch Record or Master Packaging Records. All such
Product Change Control Requests shall go through proper procedures as described
in each Party’s internal operating procedures prior to implementation.
“Product Specifications” means the applicable Specifications with respect to a
specific Product.


5


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





“Production Fees” means the amounts charged by Manufacturer for its services as
detailed on the applicable Schedule, attached hereto, with respect to a specific
Product.
“Product Maintenance Services” has the meaning set forth in Section 2.11.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Purchase Order” means the firm, written orders for Processing and/or Packaging
of a specific Product submitted by Customer to Manufacturer pursuant to Section
4.2.
“Quality Agreement” means the master quality document agreed to pursuant to
Section 7.1, between Customer and the Manufacturer quality assurance groups
outlining the operational responsibilities of each group in regards to the
Product(s) and the Processing and/or Packaging of such Product(s) in
Manufacturer’s Facility. For the avoidance of doubt, if required there will be a
Product-specific addendum attached to the Quality Agreement with respect to each
specific Product prior to the initiation of Processing of such Product
hereunder.
“Raw Materials” means the excipients other than the API and/or Intermediate
Product necessary for Processing a specific Product, as listed in the Master
Batch Record with respect to such Product.
“Regulatory Authorities” means the FDA, European Union and Taiwanese (including
the Taiwanese Food and Drug Administration) regulatory agencies having the
authority to approve and/or control the right to manufacture, import, conduct
clinical testing, market or sell a Product.
“Review Period” shall have the meaning set forth in Section 8.1.
“Rolling Forecast” shall have the meaning set forth in Section 4.1.
“Schedules” mean the schedules, in the form set forth in Attachment A (Form of
Product Schedule) hereto, each such schedule (Product Schedule 1, Product
Schedule 2, etc.) attached hereto and incorporated herein by reference each of
which shall relate to a specific Product hereunder and which shall contain the
following information with respect to such Product (each, a “Product Schedule”):
(i) Specifications for the Processing and Packaging of such Product;
(ii) API, Intermediate Product, Raw Materials, Components, Labeling, and
Containers, and specifications with respect thereto, in each case for the
Processing and Packaging of the applicable Product;
(iii) Production Fees and Unit Cost; and
(iv) any other unique information or requirements agreed between the Parties
with respect to such Product.


6


SC1:4529841.10



--------------------------------------------------------------------------------





“SDS” means the material Safety Data Sheets for the API for a specific Product
and a Finished Product.
“Shortfall” shall have the meaning set forth in Section 4.6.
“Specifications” means the API and/or Intermediate Product, Raw Material,
Components, Labeling, and Containers specifications and the in-process and
Finished Product specifications for testing and release and stability as
approved by Customer and Regulatory Authorities for the Products set forth on
the Schedules attached hereto.
“Territory” means the United States of America and its territories,
protectorates and possessions.
“Unit Cost” means the cost charged by Manufacturer per unit of a specific
Product as detailed on the applicable Schedule attached hereto.
“Validation” means all installation qualification (IQ), operational
qualification (OQ), performance under load qualification (PQ), cleaning
validation, and method validation procedures for the Facility, Equipment,
Processing and/or Packaging processes, and analytical testing methods for
quality control and cleaning that may affect a specific Product.
“Work-In-Process” means the API and/or Intermediate Product and Raw Materials,
or Bulk Product and Components, Labeling and Containers, with respect to a Batch
of a specific Product during the time period beginning at the time Manufacturer
begins work in accordance with the Master Batch Record or Master Packaging
Record with respect to such Product and ending upon completion of the Processing
and Packaging of a Finished Product in accordance with this Agreement.
ARTICLE 2
PROCESSING/PACKAGING ARRANGEMENT


2.1    Scope of Work.
(a) Manufacturer shall Process, Package and/or, as the Parties agree in writing,
store, and shall analyze for quality control, release and stability testing,
each Product in accordance with the Specifications contained in the Master Batch
Record, the Master Packaging Record and the Directions for Testing as listed in
the applicable Schedule, attached hereto, with respect to such Product and
deliver such Product in accordance with the terms and conditions of this
Agreement and Manufacturer shall perform these services for Customer at the
Production Fees and Unit Costs listed in the applicable Schedule attached hereto
with respect to such Product (such Production Fees and Unit Costs being subject
to adjustment in accordance with the terms hereof).
(b) Manufacturer shall Process each Product in accordance with the
Specifications, applicable laws and the terms and conditions of this Agreement.
During the Term, Customer and its Affiliates shall purchase exclusively from
Manufacturer all of


7


SC1:4529841.10



--------------------------------------------------------------------------------





Customer’s and its Affiliates’ requirements of Product in the Territory;
provided, however, that pursuant to the terms of Section 4.6 and Section 4.7 and
for the time period described therein, upon the occurrence of a Shortfall or an
Adverse Supply Event, Customer may purchase its requirements for the Products
affected by the Shortfall or Adverse Supply Event from any one or more third
persons or produce the Product itself.
1.2    2.2    Lot Numbering/Expiration Dates. With respect to Packaging specific
Product, Manufacturer shall make arrangements for and implement the imprinting
of Lot Numbers and expiration dates on, as applicable, the packaging of each
Product shipped. Such Lot Numbers and expirations dates shall be affixed on the
Product packaging and on the shipping carton of each product as is required by
cGMPs and consistent with the Specifications. Electronic on-line verification of
the Lot Number/ Expiration date and serialization will be performed by

Manufacturer. If Manufacturer places an internal Lot Number on a Product package
and/or shipping carton that is different from the Customer Lot Number referenced
in the Purchase Order for that Batch of Product, Manufacturer shall provide a
cross-reference for the Customer Lot Number on all documents associated with the
Batch of Product.
2.3    Product Identifier and Serial Numbering. If applicable, Manufacturer
shall make arrangements for the imprinting of the product identifier, i.e.,
global trade identification number (GTIN) and serial number on the packaging of
each Product shipped. Such product identifier and serial number shall be affixed
on the product packaging and on the shipping carton of each product as required
by cGMPs and consistent with the Specifications. Electronic on-line verification
of the product identifier and serial number will be performed by Manufacturer.
2.4    Data Carrier Printing and Encoding. If applicable, Manufacturer shall
make arrangements for the imprinting of the data carrier, i.e., 2D Data Matrix
or barcode, on the packaging of each Product shipped. Such data carrier shall
encode the Lot Number, expiration date, product identifier and serial number.
Such data carriers shall be affixed on the product packaging and on the shipping
carton of each Product as required by cGMPs and consistent with the
Specifications. Electronic on-line verification of the data carrier will be
performed by Manufacturer.
2.5    Sub-Contracting. Manufacturer shall not without prior written approval of
Customer sub-contract any part of its obligations or responsibilities under this
Agreement to a third party. For the avoidance of doubt, for purposes of this
Section 2.5, Manufacturer’s Affiliates shall not be third parties.
2.6    Product Change Control Requests. Any proposed change to the Master Batch
Record, Master Packaging Record or Specifications with respect to a Product must
be approved by each of Customer and Manufacturer through the issuance and
acceptance of a Product Change Control Request. All changes thereto agreed to by
the Parties from time to time shall be in writing, dated and signed by the
Parties. No change in the Product Change Control Request shall be implemented by
Manufacturer, whether requested by Customer or


8


SC1:4529841.10



--------------------------------------------------------------------------------





requested or required by any Regulatory Authority, until the Parties have agreed
in writing to such change, the implementation date of such change, and any
increase or decrease in costs, expenses or fees associated with such change
(including any change to Unit Cost). Manufacturer shall respond promptly to any
Product Change Control Request made by Customer (and in any event no later than
[****] business days within receipt of any such request), and both Parties shall
use commercially reasonable efforts to agree to the terms of such requested
change in a timely manner. As soon as practicable after a Product Change Control
Request is made, Manufacturer shall notify Customer of the costs associated with
such Product Change Control Request and shall provide such supporting
documentation as Customer may reasonably request. Any costs associated with such
Product Change Control Request shall be borne by Customer, except where such
change is specific to the Facility and not related to any Product, in which case
such costs shall be borne by Manufacturer. If there is a conflict between the
terms of this Agreement and the terms of the Product Change Control Request,
this Agreement shall control. Manufacturer reserves the right to postpone
effecting changes until such time as the Parties agree to and execute the
required written amendment. No revisions to the Specifications that would affect
the Processing and/or Packaging of a Product shall be submitted to any
Regulatory Authorities unless approved by all Parties in writing. It is
understood by all Parties that changes mandated by Regulatory Authorities shall
be acted upon with due diligence and at Customer’s expense.
2.7    Changes and Modifications to Facility or Equipment by Manufacturer.
(a)    Change in Location. Manufacturer shall not change the Facility at which
it Processes and/or Packages a Product. Manufacturer shall not move the physical
location within its Facility for Processing, testing and/or Packaging the
Product without obtaining Customer’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. If any changes are
proposed by Manufacturer and agreed to by Customer in writing in regard to
movement of Processing and/or Packaging within Manufacturer’s Facility,
responsibility for the costs of any Validation activities required in connection
with such change will be discussed among and agreed to by the Parties.
(b)    Modifications to Facility. Manufacturer shall notify Customer in writing
at least [****] calendar days prior to any planned modifications to parts of the
Facility used for Processing, Packaging or storage of the Product if such
modifications will materially affect a Product. In the event of such planned
modifications of the Facility, Manufacturer shall use commercially reasonable
efforts to accommodate Customer’s requirements for Product by compiling Product
inventory and bridge stock of Product for such period of Facility modifications.
2.8    On Time Delivery. Matrices for Manufacturer performance for on time
delivery for each Product will be developed and maintained by the Parties. The
Parties shall review such matrices quarterly to maintain terms that are
acceptable to both Parties throughout the term of this Agreement. In the event
that Manufacturer delivers Product more than [****] days after the mutually
agreed delivery date for such Product on [****], then the Parties shall


9


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





meet to discuss steps to address such late deliveries and shall jointly develop
an action plan with respect thereto.
2.9    No Volume Guarantee. Except for Manufacturer’s Firm Commitments (as
defined in Section 4.1) and subject to Customer’s compliance with Section 2.1,
Manufacturer acknowledges that Customer is not guaranteeing any volume of
Product will be ordered by Customer.
2.10    Product Maintenance Services. Customer will receive the product
maintenance services set out in Attachment B (the “Product Maintenance
Services”) at no additional charge to Customer.


ARTICLE 3
RAW MATERIALS, API, COMPONENTS, CONTAINERS AND LABELING


3.1    Supply.
(a) API.
(i) In Processing and/or Packaging Products, Manufacturer will use its
commercially reasonable efforts to utilize the Existing Inventory before
utilizing other Raw Materials, Containers, Components and Intermediate Product.
With respect to any Intermediate Product that is not included in the Existing
Inventory, and upon full utilization of the Existing Inventory, in each case
unless the Parties agree otherwise with respect to a specific Product as set
forth in the applicable Product Schedule, Customer shall supply to Manufacturer
for Processing, at Customer’s sole cost and risk, API and Intermediate Product,
and any other Customer-supplied materials, in quantities sufficient to meet
Customer’s requirements for a specific Product as set forth in the applicable
Schedule with respect to such Product. Customer shall deliver such items with
respect to the applicable Product, together with associated certificates of
analysis, to the Facility no later than [****] calendar days before, but not
earlier than [****] calendar days before, the date upon which the Parties agree
pursuant to Section 4.2 that delivery with respect to such Product will occur.
Customer shall be responsible at its expense for securing any necessary export
or import clearances or permits required in respect of supply to Manufacturer of
such items. Manufacturer shall use such items solely and exclusively for
Processing such Product pursuant to the terms of this Agreement. Prior to
Effective Date, for each item of Existing Inventory, Customer shall provide to
Manufacturer (if not then in Manufacturer’s possession) a copy of all associated
SDS, safe handling instructions, storage requirements and conditions and health
and environmental information, and shall promptly provide any updates or
revisions thereto. After the Effective Date, prior to delivery of any API and
Intermediate Product by Customer, Customer shall provide to Manufacturer a copy
of all associated SDS, safe handling instructions, storage requirements and
conditions and health and environmental information, and shall promptly provide
any updates or revisions thereto.


10


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(ii) Within [****] calendar days of receipt by Manufacturer of API, Intermediate
Products or any other Customer-supplied materials, Manufacturer shall inspect
such items to verify their identity. Manufacturer shall follow the current site
level standard operating procedures to receive, test, and release articles per
annual testing and reduced testing requirements. Unless otherwise expressly
required by the Specifications as set forth in the Schedule with respect to the
applicable Product, Manufacturer shall have no obligation to test such items to
confirm that they meet the associated specifications or certificate of analysis
or otherwise; but in the event that Manufacturer detects a nonconformity with
such specifications, Manufacturer shall give Customer prompt oral and written
notice of such nonconformity. Manufacturer shall not be liable for any defects
in API, Intermediate Products or any other Customer-supplied materials, or in
the applicable Product to the extent any defect is attributable to defective
API, Intermediate Product or any other Customer-supplied Materials, unless
Manufacturer failed to properly perform the foregoing obligations. Manufacturer
shall follow Customer’s reasonable written instructions in respect of return or
disposal of defective API, Intermediate Product or any other Customer-supplied
materials, at Customer’s sole cost and risk.
(iii) Customer shall retain title to API, Intermediate Product and any other
Customer-supplied materials at all times and, subject to Section 3.4, shall bear
the risk of loss thereof.
(iv) If Manufacturer notifies in writing Customer of a discrepancy in the
quantity, appearance or identity of the API and/or Intermediate Product within
the [****] business day period after Manufacturer receives such materials,
Customer shall endeavor in good faith to ship additional API and/or Intermediate
Product within the time period necessary for Manufacturer to Process and/or
Package the Product in accordance with the scheduled Processing date in
accordance with the applicable Purchase Order. If Manufacturer informs Customer
of any discrepancies in the quantity, appearance or identity of the API and/or
Intermediate Product after such [****] business day period, then Customer shall
endeavor to supply the Manufacturer with additional API and/or Intermediate
Product sufficient to Process and/or Package the scheduled Product in accordance
with the applicable Purchase Order. Manufacturer reserves the right to cancel or
delay the delivery of all, or any part of, a Purchase Order upon written notice
to Customer, and Manufacturer shall have no further obligations or liability
with respect to such Purchase Order, if Customer refuses or fails to timely
supply conforming API, Intermediate Product, or any other Customer-supplied
materials in accordance with this Section 3.1. Any such cancellation of Purchase
Orders or delay in delivery shall not constitute a breach of this Agreement by
Manufacturer.
1.3        (b) Raw Materials, Components, Containers. Manufacturer shall be
responsible for procuring, inspecting and releasing adequate Raw Materials,
Components and Containers from the manufacturer or vendor (“Supplier”) specified
in the Product Specifications as necessary to meet the Firm Commitment, unless
otherwise agreed to by the Parties in writing. Manufacturer shall be responsible
for audits of any Suppliers; provided that, if any on-site audit of a Supplier
is necessary, Customer shall reimburse Manufacturer for all costs and expenses
incurred by Manufacturer for such on-site audit. Customer shall pay


11


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Manufacturer at its then prevailing hourly rate charged by Manufacturer for such
on-site audit for each hour spent, and reimburse Manufacturer for all
reasonable, actual and documented expenses incurred in, conducting such on-site
audit. Manufacturer shall not be liable for any delay in delivery of the
applicable Product if (A) Manufacturer is unable to obtain, in a timely manner,
a particular Raw Material or Component necessary for Processing or Packaging due
to reasons beyond its reasonable control and (B) Manufacturer placed orders for
such Raw Materials, Components and Containers promptly following receipt of
Customer’s Firm Commitment. In the event that any Raw Materials, Components or
Containers become subject to purchase lead time beyond the Firm Commitment time
frame, the Parties will negotiate in good faith an appropriate amendment to this
Agreement. Manufacturer shall not be liable for any defects in Raw Materials,
Components or Containers or in Packaging or Product as a result of such
defective Raw Materials, Components or Containers from such Supplier, unless
Manufacturer failed to properly perform any testing required by the Product
Specifications set forth in the Schedule attached hereto with respect to the
specific Product.

3.2    Cost. The cost of the above Raw Materials, Components and Containers and
testing of such shall be included in the Production Fees/Unit Cost as set forth
in the applicable Schedule for a specific Product; provided, however, that
Customer shall be responsible for the cost of supplying (but not any testing
that is performed by Manufacturer in accordance with its standard operating
procedures) all API, Intermediate Product or any other Customer-supplied
materials.
3.3    Artwork and Labeling. Customer shall be responsible for supplying
Manufacturer with a copy of all artwork and Labeling with respect to a Product
and for ensuring that the copy for artwork and Labeling conforms to all
applicable laws, rules, regulations, and requirements of all appropriate
Regulatory Authorities. Such artwork and Labeling is and shall remain the
exclusive property of Customer. Customer shall be solely responsible for the
content thereof. Manufacturer shall be responsible for ordering and paying for
sufficient quantities of artwork and Labeling as required by the applicable Firm
Commitment; provided that, Customer will reimburse Manufacturer for costs or
expenses incurred for any artwork changes requested by Customer. Customer shall
review and approve proofs for artwork and Labeling. The artwork and Labeling
shall be shipped directly from the vendor to Manufacturer. Manufacturer shall
store the artwork and Labeling as required by any relevant laws or regulations
and shall place the artwork and Labeling on and with the applicable Product as
specified by Customer. Such artwork and Labeling or any reproduction thereof may
not be used by Manufacturer in any manner other than performing its obligations
hereunder.
(a) Manufacturer’s Name. Manufacturer’s name shall not appear on the Labeling
nor anywhere else on the Product unless required by a Regulatory Authority,
governmental agency or other applicable laws or regulations.
(b) Labeling Changes. Upon reasonable prior written notice to Manufacturer,
Customer may, in its sole discretion, make changes to labels, product inserts
and other


12


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Labeling for the Product, which changes shall be submitted by Customer to all
applicable Regulatory Authorities responsible for the approval of the Product,
if required.
3.4    Other Damage or Loss. Except for any damage or loss resulting from fire
(other than one caused by the negligence of Manufacturer), flood, tornado,
earthquake, or other act of God beyond Manufacturer’s ability to control or to
the extent caused by Customer’s gross negligence or willful misconduct, subject
to the limitation of liability set forth in Section 14.4, Manufacturer shall
assume all responsibility and liability for any loss of or damage to the API
and/or Intermediate Product while Manufacturer has custody and control over the
API and/or Intermediate Product, Work-In-Process, Bulk Product and/or Finished
Product. Such responsibility and liability shall commence upon the receipt of
the API and/or Intermediate Product at the Facility and end upon the delivery of
the Product to Customer. Manufacturer shall insure itself for this potential
loss pursuant to Section 17.
1.4    3.5     Repurchase of Existing Inventory. If, despite compliance by
Manufacturer with its obligations under Section 3.1(a)(i) and the other
provisions of this Agreement, any of the Existing Inventory becomes unusable in
the Processing and Packaging of Products as reasonably determined by
Manufacturer, then Manufacturer may deliver to Customer a notice to that effect

identifying the relevant Existing Inventory. Customer shall within [****]
calendar days after delivery of such notice purchase such Existing Inventory at
the rates set forth on Attachment C and either take delivery of such Exiting
Inventory or request Manufacturer to arrange for the destruction of such
Existing Inventory (in each case at the sole cost and expense of Customer).
ARTICLE 4
FORECASTS AND ORDERS


4.1    Forecasts. On or before the [****] calendar day of each month of each
Contract Year, Customer shall provide Manufacturer with a written [****] rolling
forecast of the volume of each Product that Customer anticipates will be
required to be Processed, Packaged and delivered to Customer during each of the
[****] (the “Rolling Forecast”). Such Rolling Forecast shall include detailed
ordering requirements for each of Processing and Packaging. With respect to
Packaging, Customer shall provide detailed instructions as to the packaging
configuration and requested delivery date for packaged Product. The first [****]
of such Rolling Forecast shall constitute a binding order for the quantities of
Product specified therein (“Firm Commitment”) and the following [****] of the
Rolling Forecast shall be non-binding, good faith estimates.
4.2    Purchase Orders. From time to time as provided in this Section 4.2,
Customer shall submit to Manufacturer a binding, non-cancelable purchase order
for each Product specifying the number of Batches to be Processed and Packaged,
the Batch size (to the extent the Product Specifications permit Batches of
different sizes) and the requested delivery date for each Batch (“Purchase
Order”). Concurrently with the submission of each Rolling Forecast, Customer
shall submit a Purchase Order for the [****] of the then applicable Firm
Commitment. Within [****] calendar days following receipt of a Purchase Order,
Manufacturer shall issue a


13


SC1:4529841.10





--------------------------------------------------------------------------------





written acknowledgement (“Acknowledgement”) that it accepts or rejects such
Purchase Order. Each acceptance Acknowledgement shall either confirm the
delivery date set forth in the Purchase Order or set forth a reasonable
alternative delivery date. Manufacturer may only reject Purchase Orders pursuant
to Section 3.1(a)(iv) for [****] or for the failure of such Purchase Order to
comply with the provisions of this Agreement, including if such Purchase Order
exceeds the forecast for the applicable Firm Commitment for a Product by more
than [****] pursuant to Section 4.3. In the event that a Purchase Order is so
rejected, Manufacturer shall provide to Customer the reasons for rejection in
writing and Manufacturer and Customer will cooperate in good faith to promptly
resolve any supply issues raised by such order. If a rejected Purchase Order is
so resolved, Manufacturer shall use commercially reasonable efforts to timely
supply any Products in accordance with the resolution of such rejected Purchase
Order. Customer and Manufacturer agree that the Parties shall cooperate in good
faith in order to develop a mutually acceptable method to maintain an
appropriate safety stock for long lead time items (i.e., items with a lead time
longer than [****] calendar days).
4.3    Permitted Amount to be Ordered. The minimum size of any Purchase Order
for a Product shall be the number of Batches that the Parties have agreed upon
in the Product Schedules with respect to such Product. The maximum quantities
ordered will be no more than [****] in excess of the forecast for the applicable
Firm Commitment for a Product. Manufacturer shall use its commercially
reasonable efforts, but shall be under no obligation, to supply Product more
than [****] in excess of the applicable Firm Commitment.
4.4    Customer’s Modification or Cancellation of Purchase Orders. Customer may
modify the delivery date or quantity of a Product in a Purchase Order only by
submitting a written change order to Manufacturer at least [****] calendar days
in advance of the agreed delivery date with respect to such Product, covered by
such change order. Such change order shall be effective and binding against
Manufacturer only upon the written approval of Manufacturer. Manufacturer shall
make commercially reasonable efforts to accommodate any changes to Purchase
Orders requested by Customer, but if Manufacturer is unable to accommodate such
changes, Customer shall remain responsible for any approved Purchase Orders.
4.5    Reliance by Manufacturer. Customer understands and acknowledges that
Manufacturer will rely upon the Purchase Orders submitted pursuant to Section
4.2 in ordering Raw Materials, Containers, Components and Labeling required to
meet such orders. In addition, Customer understands that to ensure an orderly
supply of such Raw Materials, Containers, Components and Labeling and to achieve
economies of scale in the costs therefore, it may be desirable for Manufacturer
to purchase such Raw Materials, Containers, Components and Labeling in
sufficient volumes to meet the production requirements for the Product during
part or all of the forecasted periods referred to in Section 4.1 or to meet the
production requirements of any longer forecasted period as Manufacturer and
Customer may agree to. Accordingly Customer agrees that purchases may be made by
Manufacturer in respect of the Raw Materials, Containers, Components and
Labeling identified in the applicable Product Schedule to satisfy the production
requirements for the Product for such forecasted periods as may be agreed to in
writing from time to time by Customer (such


14


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





agreement not to be unreasonably withheld, delayed or conditioned) at the
request of Manufacturer. In such circumstances, if such Raw Materials,
Containers, Components and Labeling are not included in the Finished Product
purchased by Customer within [****] after the forecast in respect of which such
purchases have been made (or such longer period as the Parties may have agreed
to), Customer will pay to Manufacturer its reasonable and documented
out-of-pocket costs thereof and, in the event such Raw Materials, Containers,
Components and Labeling are incorporated into the Product subsequently purchased
by Customer, Customer will receive credit for any such costs previously paid to
Manufacturer by Customer.
4.6    Shortfalls. On a Product-by-Product basis, if there is a Shortfall,
Customer may do one or more of the following: (a) cancel the quantity of Product
subject to the Shortfall (rounded up to the nearest Batch) from the applicable
Purchase Order accepted by Manufacturer without further obligation regarding the
cancelled Purchase Order, including any payment obligations; or (b) obtain the
quantity of Product subject to the Shortfall from any one or more third persons
or produce the Product itself until up to [****] after Manufacturer resumes
supply of such Product in such quantities ordered under firm Purchase Orders in
accordance with this Agreement. Each of the following circumstances is a
“Shortfall”: (i) in any [****] calendar month period, Manufacturer fails to
timely deliver at least [****] of a Product ordered under firm Purchase Orders
and Manufacturer is unable to fulfill such Shortfall in the subsequent [****]
month period; and (ii) in any [****], Manufacturer fails to timely deliver at
least [****] of a Product ordered under Purchase Orders accepted by
Manufacturer; provided that, the circumstances set forth in (i) and (ii) shall
not be considered a Shortfall if the cause of such circumstances is attributable
to the acts or omissions of Customer. Customer’s obligations to purchase such
Product in the applicable Firm Commitment period under this Agreement [****].
Customer’s rights under this Section 4.6 are in addition to any other rights or
remedies of Customer available under applicable law. For purposes of this
Section 4.6, Products shall be considered timely delivered if such Products are
delivered to Customer pursuant to Section 5.2 within [****] calendar days of the
agreed upon delivery date for such Products set forth in the Acknowledgement
corresponding to the applicable Purchase Order for such Products (or such later
date as may be applicable under Section 3.1(a)(v)).
4.7    Adverse Supply Events. On a Product-by-Product basis, if there is an
Adverse Supply Event that Manufacturer does not or cannot remediate so that
Processing and delivery of such Product continues or can resume within [****]
calendar days after the occurrence of the Adverse Supply Event, Customer may
cancel some or all of the affected outstanding Purchase Orders and forecasts and
obtain all of its requirements for such Product affected by the Adverse Supply
Event from any one or more third persons or produce such Product itself [****]
after Manufacturer resumes supply of such Product in accordance with this
Agreement unless the cause of such Adverse Supply Event is attributable to the
actions or omissions of Customer. Each of the following circumstances is an
“Adverse Supply Event”: (a) [****]; (b) [****]; (c) [****]; (d) [****]; and (e)
[****]. Even if Customer exercises any of its rights under this Section 4.7,
Manufacturer shall use commercially reasonable efforts to resume Processing of
the Products after any Adverse Supply Event. [****] months after Manufacturer


15


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





resumes supply of such Product in accordance with this Agreement, Manufacturer
shall fulfill Purchase Orders and Customer shall no longer procure quantities of
such Product from any third person or produce such Product itself.


ARTICLE 5
DELIVERY AND PAYMENT TERMS


5.1    Storage. If Customer fails to take delivery of any Product on any
scheduled delivery date, Manufacturer shall store such Product as Customer’s
agent, and Customer shall be invoiced on the first day of each month following
such scheduled delivery for reasonable administration and storage costs. For
each such Batch of stored Product, Customer agrees that: (A) Customer has made a
fixed commitment to purchase such Product, (B) title and risk of loss for such
Product passes to Customer upon the scheduled delivery date (of if no delivery
date is determined, within [****] after billing), (C) such Product shall be on a
bill and hold basis for legitimate business purposes, (D) if no delivery date is
determined at the time of billing, Manufacturer shall have the right to ship
such Product to Customer within [****] after billing, and (E) Customer will be
responsible for any decrease in market value of such Product that relates to
factors and circumstances outside of Manufacturer’s control. Within [****]
business days following a written request from Manufacturer, Customer shall
provide Manufacturer with a letter confirming items (A) through (E) of this
Section for each Batch of stored Product.
5.2 Delivery. Manufacturer shall tender Product for delivery [****] the Facility
promptly following Manufacturer’s release of Product as applicable. Manufacturer
shall segregate and store all Product until tender of delivery. Each shipment of
a Batch of Product shall include a copy of the Certificate of Analysis for that
Batch. Title and all costs and risk of loss associated with shipment of the
Product shall pass to Customer upon delivery to the applicable carrier. Customer
shall qualify at least [****] carriers to ship Product and then designate the
priority of such qualified carriers to Manufacturer. The shipping labels for
each shipment shall contain information as specified in writing by Customer and
be delivered to Manufacturer reasonably in advance of the date of production or
supply, as applicable.
5.3    Invoices. Except as otherwise provided in this Agreement, including
without limitation amounts owed by Customer pursuant to Section 4.4 hereof,
Manufacturer shall issue an invoice Customer for the fees applicable to the
Batch, upon receipt of Purchase Order, which shall be based on the fees set
forth in the applicable Purchase Order and in accordance with the applicable
Product Schedule. Each such invoice shall, to the extent applicable, identify
the Purchase Order number, Product name, quantity and Lot Number, Unit Price,
and the total amount to be remitted by Customer. Customer shall pay all such
invoices within [****] calendar days following the date of invoice by check or
electronic funds transmission in United States dollars as specified in any
invoice, without any offset or deduction of any nature whatsoever.
5.4    Taxes. All taxes, duties and other amounts assessed (excluding tax based
on net income and franchise taxes) on services, components, or Product prior to
or upon provision or


16


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





sale to Manufacturer or Customer, as the case may be, and on any other
Customer-supplied materials, are the responsibility of Customer, and Customer
shall reimburse Manufacturer for all such taxes, duties or other documented
assessed amounts paid by Manufacturer or such sums will be added to invoices
directed at Customer, where applicable.
5.5    Shelf Life at Delivery. All Product delivered to Customer shall upon
delivery have at least [****] of its respective remaining shelf-life, unless
otherwise specified in the Schedules.
ARTICLE 6
PRICING


6.1    Unit Pricing. Customer shall pay Manufacturer the unit pricing for a
Product set forth on the applicable Product Schedule attached hereto (“Unit
Cost”). Such fees shall be paid as set forth in Section 5.3. Customer shall pay
Manufacturer for all other reasonable and documented fees and expenses of
Manufacturer owing in accordance with the terms of this Agreement, including
payments to Regulatory Authorities, and assistance with regulatory matters, as
set forth in Section 7.5. Such fees and expenses shall be paid within thirty
(30) calendar days following date of invoice, which invoice shall be submitted
to Customer by Manufacturer as and when appropriate.
6.2    Adjustments to Pricing. The Unit Cost for a specific Product shall be
adjusted on an annual basis, effective on January 1st of each Contract Year,
upon [****] calendar days’ written notice from Manufacturer to Customer. Such
increase shall not be more than [****]. Any price increases for [****] shall be
passed through to Customer. At Customer’s request, Manufacturer will provide
sufficient documentation to support the price increases related to [****]. If
Manufacturer does not provide sufficient documentation to support the price
increases related to the [****] within [****] business days after Customer’s
request, such price increase with respect to [****] will not be effective. As
set forth in the applicable Product Schedule, Unit Costs have been calculated on
the basis of estimated volumes negotiated by the Parties in good faith. If at
the end of the [****] Contract Year, the Customer’s Firm Commitment [****].
ARTICLE 7
QUALITY ASSURANCE; REGULATORY MATTERS


7.1    Quality Agreement. Prior to the Effective Date, the Parties shall
negotiate in good faith and enter into a Quality Agreement. The Quality
Agreement shall be used by both Parties to assign the day-to-day
responsibilities and manage the operations of both the Customer and the
Manufacturer quality assurance groups in regards to the Processing and Packaging
of this Product by Manufacturer for Customer. The Quality Agreement will cover
roles and responsibilities for both Customer and Manufacturer for subjects
including, but not limited to, Master Batch Records and/or Master Packaging
Records, Manufacturing Investigation or Deviation Reports, Validation
activities, Batch release, and Equipment qualification. The Quality Agreement
shall in no way determine liability or financial


17


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





responsibility of the Parties for the responsibilities set forth therein. In the
event of a conflict between any of the provisions of this Agreement and the
Quality Agreement with respect to quality-related activities, including
compliance with cGMP, the provisions of the Quality Agreement shall govern. In
the event of a conflict between any of the provisions of this Agreement and the
Quality Agreement with respect to any commercial matters, including allocation
of risk, liability and financial responsibility, the provisions of this
Agreement shall govern.
7.2    Manufacturer Responsibility. Manufacturer shall be responsible to ensure
that its Processing and Packaging, the Facility, Manufacturer’s Equipment and
systems meet regulatory requirements for cGMPs for the United States of America,
the European Union and Taiwan, Republic of China. Manufacturer shall be
responsible for Validation of its Facility, Manufacturer’s Equipment, Processing
and Packaging processes and the costs of such Validation shall be absorbed by
Manufacturer and/or agreed to in writing by Customer. Customer shall be
responsible for all costs related to the Validation of Customer’s Equipment and
any testing methods that apply solely to any Products. In addition, Manufacturer
shall be responsible for all necessary education and training of its employees
in regards to the Facility, Equipment, Processing and Packaging, and testing
methods that apply to each specific Product. The costs of such education and
training will be absorbed by Manufacturer. Subject to Section 5.1, Manufacturer
shall be responsible for storage of all API and/or Intermediate Product, Raw
Materials, Containers, Components and Labeling, and Processing and Packaging,
holding, release testing and storage of the Product in accordance with (a)
Manufacturer’s internal systems and standard operating procedures relating to
quality assurance in its manufacturing operations, and (b) the specific Product
Specifications.
7.3    Batch Records and Data. Upon Customer’s prior written request, within
[****] calendar days following the completion of Processing and Packaging of
each Batch, Manufacturer shall provide Customer with properly completed copies
of Processing and Packaging Batch records prepared in accordance with the
Specifications; provided, that if testing reveals an out-of-Specification
result, Manufacturer shall use commercially reasonable efforts to provide such
Processing and Packaging Batch records within [****] calendar days following
resolution of the out-of-Specification result.
7.4    Recordkeeping. Manufacturer shall maintain materially complete and
accurate books, records, test and laboratory data, reports and other information
relating to Processing and Packaging, including all information required to be
maintained by applicable laws, in accordance with Manufacturer standard
operating procedures and all applicable laws. Such information shall be
maintained in accordance with cGMP and the terms of the Quality Agreement.
7.5    Regulatory Compliance. Customer shall be solely responsible for and will
obtain all Regulatory Approvals, including any applications and amendments in
connection therewith. Manufacturer will be solely responsible for and will
maintain all permits and licenses required by any Regulatory Authority with
respect to the Facility generally. During the term of this Agreement, upon the
written request of Customer, the Parties shall discuss


18


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





whether and how Manufacturer may assist Customer with regulatory matters
relating to Processing and Packaging under this Agreement. In the event that the
Parties mutually agree upon Manufacturer’s assistance with respect to such
regulatory matters, then Manufacturer shall assist Customer as the Parties agree
at Customer’s sole expense. Each Party intends and commits to cooperate to
satisfy all applicable laws relating to Processing and Packaging under this
Agreement.
7.6    Governmental Inspections and Requests. Manufacturer shall promptly advise
Customer if an authorized agent of any Regulatory Authority visits the Facility
concerning the Processing or Packaging of a Product. Manufacturer shall furnish
to Customer a copy of the report by such Regulatory Authority, if any, within
[****] calendar days of Manufacturer’s receipt of such report, as it relates to
such Product, and redacted appropriately for confidential information not
relevant to such Product. Further, upon receipt of a Regulatory Authority
request to inspect the Facility or audit Manufacturer’s books and records with
respect to Processing or Packaging of a Product under this Agreement,
Manufacturer shall promptly notify Customer, and shall provide Customer with a
copy of any written document received from such Regulatory Authority as it
relates to such Product, appropriately redacted to account for Manufacturer’s
confidentiality rights and obligations. Customer is permitted to have not more
than [****] representatives be present at the Facility for such inspection and
available for questions regarding any such Product.
7.7    Customer Inspections and Audits. During the term of this Agreement,
duly-authorized employees, agents and representatives of Customer shall be
granted access upon such date mutually agreed by the Parties at reasonably
agreed times during regular business hours to (i) the portion of the Facility
where Manufacturer performs Processing or Packaging Products, (ii) relevant
personnel involved in Processing or Packaging Products and (iii) Processing or
Packaging records described in Section 7.3, in each case solely for the purpose
of inspecting and verifying that Manufacturer is Processing and Packaging
Products in accordance with cGMPs, the applicable Specifications and the Product
master Batch records. Customer will arrange audit visits with Manufacturer’s
Quality Assurance department. Inspections shall be designed to minimize
disruption of operations at the Facility. Customer may not conduct an inspection
under this Section 7.7 more than once (1X) during any Contract Year; provided,
that additional inspections may be conducted in the event that such inspection
during such Contract Year reveals a material Processing, Packaging or other
material issue with respect to Manufacturer’s compliance with its obligation
with respect to a Product under this Agreement, in which case a second audit may
be conducted during such Contract Year solely to the extent reasonably necessary
to confirm resolution of such issue. In addition, if (a) the FDA or other
applicable Regulatory Authority asserts that Manufacturer has failed to comply
with any applicable regulatory standard in connection with the Process or
Packaging of any Product or (b) a Regulatory Authority orders or requires a
Recall (as defined below), then Customer shall have the right to inspect such
portions of the Facility that relate to the Process or packaging of such Product
for supply to Customer upon [****] Business Days’ notice, at its own expense and
at a mutually agreeable time during normal business hours, and regardless of
whether another audit or audits have been conducted within such Contract Year.


19


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





7.8    Facility Qualification. Manufacturer shall, at no cost to Customer, take
all such actions to qualify (and thereafter to maintain qualification of) the
Facility (or facilities) at which Manufacturer Processes and Packages Products
hereunder, as required under applicable law in the United States of America.
7.9    Pharmacovigilance Agreement. Prior to the Effective Date, the Parties
shall negotiate in good faith and enter into an agreement which shall specify
the process and procedure for sharing adverse event information amongst the
Parties (the “Pharmacovigilance Agreement”). In the event of a conflict between
any of the provisions of this Agreement and the Pharmacovigilance Agreement with
respect to drug safety-related activities, including the sharing of adverse
event information, the provisions of the Pharmacovigilance Agreement shall
govern. In the event of a conflict between any of the provisions of this
Agreement and the Pharmacovigilance Agreement with respect to any commercial
matters or quality-related activities, including compliance with cGMP, including
allocation of risk, liability and financial responsibility, the provisions of
this Agreement (including Section 7.1) shall govern.
ARTICLE 8
TESTING AND INSPECTION OF THE PRODUCT


8.1    Releasing; Testing; Rejection. Within [****] calendar days after
Manufacturer completes Processing of a Batch, Manufacturer shall provide
Customer or its designee with a Certificate of Analysis for such Batch. With
respect to Packaging, Manufacturer shall provide Customer or its designee with a
certificate of release for each Batch. Following Customer’s receipt of a
shipment of a Batch, Customer or Customer’s designee may test samples of such
Batch to confirm that the applicable Specifications have been met. Unless within
[****] business days after Customer’s receipt of a Batch (“Review Period”),
Customer or its designee notifies Manufacturer in writing (an “Exception
Notice”) that such Batch does not meet the warranty set forth in Section 13.2
(“Defective Product” or “Defective Packaged Product”, as applicable), and
provides a sample of the alleged Defective Product or Defective Packaged
Product, the Batch shall be deemed accepted by Customer and Customer shall have
no right to reject such Batch; provided, however, that such acceptance shall be
subject to Customer’s right to reject Product for Latent Defects discovered by
Customer at any time prior to [****] days from the date of delivery of the
Product and within [****] business days after discovery of such Latent Defect.
Upon timely receipt of an Exception Notice from Customer, Manufacturer shall
conduct an appropriate investigation in its discretion to determine whether or
not it agrees with Customer that Product is Defective Product or a Packaged
Product is a Defective Packaged Product and to determine the cause of any
nonconformity. If Manufacturer agrees that Product is Defective Product or a
Packaged Product is a Defective Packaged Product and the cause of the
nonconformity is attributable to Manufacturer’s breach of its Processing or
Packaging obligations under this Agreement, gross negligence or willful
misconduct (“Manufacturer Defective Processing” or “Manufacturer Defective
Packaging”, as applicable), then Section 8.3 shall apply. For clarity, if
Product is Defective Product or Defective Packaged Product from use of API,
Intermediate Product, or other Customer-supplied materials that, at the time of
delivery to Manufacturer, fails to conform to


20


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





specifications for such API, Intermediate Product or other Customer-supplied
materials, then the cause of the nonconformity shall not be deemed to be
Manufacturer Defective Processing or Manufacturer Defective Packaging, and
Section 8.3 shall not apply.
1.5    8.2    Discrepant Results. In the event of a disagreement between the
Parties regarding whether Product is Defective Product or Defective Packaged
Product, as applicable, and/or whether the cause of the nonconformity is
Manufacturer Defective Processing or Manufacturer Defective Packaging, which
disagreement cannot be resolved by the Parties within [****] calendar days of
the date of the Exception Notice, the Parties shall cause a mutually agreeable
independent third party to review records, test data and to perform comparative
tests and/or analyses on samples of the alleged Defective Product or Defective
Packaged Product, as applicable, and its components, including API and other
Customer-supplied materials. The independent party’s results as to whether or
not Product is Defective Product or Defective Packaged Product, as applicable,
and the cause of any nonconformity shall be final and binding. Unless otherwise
agreed to by the Parties in writing, the costs associated with such testing and
review shall be (i) borne by Manufacturer if Product is Defective Product to the
extent

attributable to Manufacturer Defective Processing or is a Defective Packaged
Product to the extent attributable to Manufacturer Defective Packaging, (ii)
shared equally by the Parties if the independent party is unable to make a final
determination as to the cause of the nonconformity, and (iii) borne by Customer
in all other circumstances.
8.3    Defective Processing or Defective Packaging. Manufacturer will, at
Customer’s option, either replace or repackage at Manufacturer’s cost any Batch
of Defective Product attributable to Manufacturer Defective Processing or
Manufacturer Defective Packaging and not attributable to API, Intermediate
Product or other Customer-supplied Materials that (i) at the time of delivery,
fails to conform to specifications for such API, Intermediate Product or other
Customer-supplied materials or (ii) is not discoverable upon visual inspection
and the testing to be performed by Manufacturer set forth in Section 3.1(a)(ii)
(and Customer shall be liable to pay for either the rejected Batch(es) or the
replacement Batch(es), but not both), or credit any payments made by Customer
for such rejected Batch. Except as set forth in Section 14.2, this Section 8.3
shall provide Customer’s sole remedy for supply of Defective Product.
ARTICLE 9
REGULATORY COMPLIANCE AND RELATED MATTERS


9.1    Product Regulatory Approvals. Customer shall be responsible for obtaining
all Product regulatory approvals relating to registration of each Product
(“Regulatory Approvals”), shall pay any applicable user fees for such, and shall
own the regulatory filing. All regulatory filings relating to a Product,
including, but not limited to, NDAs, ANDAs and amendments thereto, shall be the
sole property of Customer.
9.2    Regulatory Communications. Customer shall be responsible for
communicating with the FDA and other Regulatory Authorities regarding the
Products and the Processing and Packaging activities performed by Manufacturer
hereunder, and Manufacturer shall not initiate


21


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





contact with the FDA or any other Regulatory Authorities regarding the Products
or the Processing or Packaging activities contemplated hereunder without
Customer’s prior written consent, except when expressly required by the terms of
this Agreement or by applicable laws. Each Party shall provide reasonable
assistance to any other Party upon such Party’s reasonable request, and at the
requesting party’s sole cost and expense, with respect to such regulatory
communications.
9.3    Submissions to Regulatory Authorities. If Customer is required to submit
to the Regulatory Authorities any information concerning the Processing, testing
and/or Packaging and marketing of a Product, Manufacturer will provide Customer
copies of such documentation, data and other information with respect to the
Processing and/or Packaging and the Facility as shall be reasonably necessary
for such submission to the Regulatory Authorities, subject to the terms of
Article 17 (Confidentiality) hereof. Upon the written request of Customer, the
Parties shall discuss whether and how Manufacturer shall cooperate and consult
for development of additional data or performance of studies concerning such
Product. In the event that the Parties mutually agree upon Manufacturer’s
assistance with respect to such matters, then Manufacturer shall assist Customer
as the Parties agree and Customer shall pay Manufacturer’s reasonable costs
therefore. Manufacturer shall also provide at Customer’s cost, if required by
the Regulatory Authorities and upon prior notice to Manufacturer, information
concerning its Processing and/or Packaging and quality control procedures with
respect to such Product. Manufacturer shall provide Customer all documentation,
data and information referred to in this Section 9.3 reasonably in advance of
their required submission to allow for Customer’s review and comments, subject
to Manufacturer’s confidentiality rights and legal obligations. Manufacturer
shall endeavor in good faith to satisfactorily resolve all reasonable Customer
comments prior to submission if such submission is to be made by Customer.
9.4    Responsibility for Compliance. Customer shall be responsible for and
shall ensure the compliance of the API and/or Intermediate Product, and the
Master Batch Record and/or Master Packaging Record, including Specifications and
Labeling, with the requirements of applicable Regulatory Authorities; provided,
however, that the foregoing shall not in any way limit any of Manufacturer’s
obligations hereunder. Manufacturer shall comply with all applicable laws and
regulations, rules, ordinances, injunctions, orders and decrees, and shall
maintain in effect all required governmental permits, licenses, orders,
applications and approvals regarding the use of its Facility to Process and/or
Package and store a Product, and Manufacturer shall Process and/or Package and
store such Product in accordance with all such permits, licenses, applications
and approvals.
9.5    Registration Assistance. Upon the reasonable written request of Customer,
the Parties shall discuss whether and how Manufacturer shall provide Customer
with such information, samples and technical assistance, and otherwise
reasonably cooperate with Customer, in connection with the preparation,
prosecution and maintenance of all applicable regulatory dossiers for Products
hereunder. In the event that the Parties mutually agree upon Manufacturer’s
assistance with respect to such matters under this Section 9.5, then


22


SC1:4529841.10



--------------------------------------------------------------------------------





Manufacturer shall assist Customer as the Parties agree and Customer shall pay
Manufacturer’s reasonable costs therefore.
ARTICLE 10
RECALLS


1.6    10.1    Recall. If a Regulatory Authority orders or requires the recall
of any Product supplied hereunder or if either Manufacturer or Customer believes
a recall, field alert, Product withdrawal or field correction (“Recall”) may be
necessary with respect to any Product supplied under this Agreement, the Party
receiving the notice from the Regulatory Authority or that holds such belief
shall promptly notify the other Party in writing. With respect to any Recall,
Manufacturer shall provide all necessary cooperation and assistance to
Customer.  Customer shall provide Manufacturer with an advance copy of any
proposed submission to a Regulatory Authority in respect of any Recall, and
shall consider in good faith any comments from Manufacturer.  The cost of any
Recall shall be borne by Customer, and Customer shall reimburse Manufacturer for
all reasonable, actual and documented expenses incurred in connection with any
Recall, in each case unless and to the extent such Recall relates to or arises
from or in connection with Manufacturer’s breach of its Processing or Packaging
obligations, as applicable, under this Agreement or Manufacturer’s violation of
applicable laws, then such cost shall be borne by Manufacturer.  

ARTICLE 11
CONTRACT TERM AND TERMINATION


11.1    Term. This Agreement shall become effective as of the Effective Date.
Subject to any extension pursuant to Section 11.2, this Agreement shall expire
three (3) Contract Years from the Effective Date hereof (the “Initial Term”),
unless terminated by one of the Parties as provided herein; provided, however,
that as long as any Product Schedule is in effect in accordance with its terms,
the terms of this Agreement shall remain in effect with respect to such Product
Schedule.
11.2    Extension. This Agreement shall continue after the Initial Term for
successive terms of twelve (12) months each unless either Party gives written
notice to the other Party of its intention to terminate this Agreement as
provided in Section 11.3 below.
11.3    Termination for Cause.
(a) Material Breach. Either Party shall have the right to terminate this
Agreement, or as applicable a specific Product Schedule, upon immediate written
notice if the other Party is in material breach or default of any of the
material obligations or provisions of this Agreement and fails to cure the same
within [****] calendar days following receipt of written notice specifying the
facts and circumstances of such breach or default with reasonable particularity;
provided, however, that if such breach or default, by its nature, cannot be
cured within such [****] period, and Manufacturer commences and diligently
pursues a plan to cure such breach or default and provides Customer within such
[****] period with a written plan to cure such breach or default including the
date of completion, which plan and completion date


23


SC1:4529841.10



--------------------------------------------------------------------------------





are agreed upon in writing by Customer, then Customer shall not terminate this
Agreement unless such breach or default remains uncured following the agreed
completion date.
(b) Insolvency. Either Party at its sole option may immediately terminate this
Agreement upon written notice, but without prior advance notice, to the other
Party in the event that (a) the other Party is declared insolvent or bankrupt by
a court of competent jurisdiction; (b) a voluntary petition of bankruptcy is
filed in any court of competent jurisdiction by such other Party; or (c) this
Agreement is assigned by such other Party for the benefit of creditors.
(c) Agency Action. Customer may terminate this Agreement as to any specific
Product and the applicable Product Schedule upon [****] calendar days written
notice in the event that any governmental agency takes any action, or raises any
objection, in either case that is not attributable to any action or omission by
Customer and that prevents Customer from importing, exporting, purchasing or
selling such Product for a period of at least six (6) months; provided, however,
that if such governmental agency action or objection specifically relates to
Manufacturer’s performance hereunder or the Facility, prior to any such
termination, Manufacturer shall have the right to address such action or
objection.
11.4    Customer’s Termination Right for Convenience.
(a). Contract Year 1. Customer may not terminate this Agreement in respect of
any Product during the first (1st) Contract Year of the Initial Term other than
as permitted under Section 11.3.
(b). Contract Year 2. Customer may terminate this Agreement in respect of any
Product, and accordingly terminate any Product Schedule in relation to such
Product, in Customer’s sole unfettered discretion at any time during the second
(2nd) Contract Year of the Initial Term upon providing at least [****] calendar
days’ written notice to the Manufacturer, and in the event such termination is
other than for cause as contemplated in Section 11.3: (i) Customer shall be
responsible for purchasing the then remaining Firm Commitment in relation to the
relevant Product in accordance with this Agreement; (ii) the then applicable
Rolling Forecast in relation to the relevant Product shall immediately be
cancelled (other than in respect of the Firm Commitment); (iii) Customer shall
within [****] calendar days of such termination notice purchase at
Manufacturer’s acquisition cost, and take delivery of, all remaining Raw
Materials, Containers, Components and Labeling, in each case in relation to the
relevant Product, provided that such Raw Materials, Containers, Components and
Labeling cannot be used in relation to the Processing or Packaging of any other
Products remaining under this Agreement; (iv) Customer shall within [****]
calendar days of such termination notice purchase the remaining Existing
Inventory at the rates set forth on Attachment C and either take delivery
thereof or request Manufacturer to arrange for the destruction of such Existing
Inventory (in each case at the sole cost and expense of Customer); (v) Customer
shall within [****] calendar days of the end of the second (2nd) Contract Year
of the Initial Term pay to Manufacturer a termination fee [****] with respect to
the relevant Product for the second (2nd) Contract Year of the Initial Term; and
(vi) Customer shall within [****] calendar days of the end of the third (3rd)
Contract Year of the Initial Term [pay to Manufacturer a


24


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------









25


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





termination fee equal to [****] with respect to the relevant Product for the
third (3rd) Contract Year of the Initial Term. For the avoidance of doubt, if
any item of Existing Inventory would be covered by each of the preceding clauses
(iii) and (iv), the preceding clause (iv) shall apply to such Existing
Inventory.
(c). Contract Year 3. Customer may terminate this Agreement in respect of any
Product, and accordingly terminate any Product Schedule in relation to such
Product, in Customer’s sole unfettered discretion at any time during the third
(3rd) Contract Year of the Initial Term upon providing at least [****] calendar
days’ written notice to the Manufacturer, and in the event such termination is
other than for cause as contemplated in Section 11.3: (i) Customer shall be
responsible for purchasing the then remaining Firm Commitment in relation to the
relevant Product in accordance with this Agreement; (ii) the then applicable
Rolling Forecast in relation to the relevant Product shall immediately be
cancelled (other than in respect of the Firm Commitment); (iii) Customer shall
within [****] calendar days of such termination notice purchase at
Manufacturer’s acquisition cost, and take delivery of, all remaining Raw
Materials, Containers, Components and Labeling, in each case in relation to the
relevant Product, provided that such Raw Materials, Containers, Components and
Labeling cannot be used in relation to the Processing or Packaging of any other
Products remaining under this Agreement; (iv) Customer shall within [****]
calendar days of such termination notice purchase the remaining Existing
Inventory at the rates set forth on Attachment C and either take delivery
thereof or request Manufacturer to arrange for the destruction of such Existing
Inventory (in each case at the sole cost and expense of Customer); and (v)
Customer shall within [****] calendar days of the end of the third (3rd)
Contract Year of the Initial Term pay to Manufacturer a termination fee equal to
[****] with respect to the relevant Product for the third (3rd) Contract Year of
the Initial Term. For the avoidance of doubt, if any item of Existing Inventory
would be covered by each of the preceding clauses (iii) and (iv), the preceding
clause (iv) shall apply to such Existing Inventory.
(d) For purposes of this Section 11.4, “Lost Volume Pro Rata Cash Costs” means
the amount ‘X’ resulting from application of the following formula:
[X = ((A-B)/A) * C]
Where,
“A” means, in relation to the second (2nd) Contract Year of the Initial Term,
[****] specified for Contract Year 2 in Section 3.4 of the Product Schedule for
the Product in respect of which this Agreement has been terminated, and in
relation to the third (3rd) Contract Year of the Initial Term, [****] specified
for Contract Year 3 in Section 3.5 of the Product Schedule for the Product in
respect of which this Agreement has been terminated;
“B” means the number of [****] Customer by Manufacturer during the applicable
Contract Year of the Initial Term; and
“C” means the lessor of (i) [****] and (ii) [****].
11.5    Outstanding Obligations; Survival. Any expiration or termination of this
Agreement shall not affect any outstanding obligations or payments due hereunder
prior to such expiration or termination, nor shall it prejudice any other
remedies that the Parties may have under this Agreement. In the event that the
Agreement is terminated in accordance with Section 11.3 or 11.4, Manufacturer
shall cooperate with Customer pursuant to the terms of Article 12. The rights
and obligations of the Parties shall continue under Articles 14
(Indemnification; Limitation of Liability), 15 (Insurance), 17
(Confidentiality), 18 (Intellectual Property) and 19 (Additional Terms and
Provisions); and under Sections 3.4 (Other Damage or Loss), 4.5 (Reliance by
Manufacturer), 5.3 (Invoices), 7.3 (Batch Records and Data), 7.4
(Recordkeeping), 10.1 (Recall), 11.5 (Outstanding Obligations; Survival), and
13.4 (Disclaimer), in each case in accordance with their respective terms if
applicable, notwithstanding expiration or termination of this Agreement.
ARTICLE 12
TECHNOLOGY TRANSFER


1.7    12.1    Manufacturer Cooperation. If, at any time during this Agreement,
Customer plans to move the Processing and/or Packaging of the Product to an
alternate site, either a

Customer site or a new manufacturer, Manufacturer shall cooperate with Customer
to the extent set forth in this Article 12 and as otherwise reasonably requested
by Customer.
12.2    Documentation. To facilitate an orderly transfer of Processing and/or
Packaging to an alternate site, Manufacturer shall provide Customer with Batch
Records and a written description of the Process, in each case redacted by
Manufacturer at its sole discretion to remove Manufacturer’s or other third
party customer’s proprietary data and information and Manufacturer’s
Confidential Information.
12.3    Customer Payment. Customer will reimburse Manufacturer for services
provided under this Section 12 on a time and material basis, provided such time
and materials are reasonable and documented.
ARTICLE 13
REPRESENTATIONS AND WARRANTIES


13.1    Authority; Compliance. Each Party represents and warrants that (i) it
has been duly authorized by all necessary action on the part of such Party and
its respective officers and directors to enter into this Agreement and that it
is not aware of any impediment that would inhibit its ability to perform its
obligations hereunder; and (ii) no transactions or dealings under this Agreement
shall be conducted with or for an individual or entity that is designated as the
target of any sanctions, restrictions or embargoes administered by the United
Nations, European Union, United Kingdom or the United States of America.
13.2    Manufacturer Warranties. Manufacturer represents, warrants and
undertakes to Customer that at the time of delivery by Manufacturer as provided
in Section 5.2, Product shall: (i) have been Processed and Packaged in
accordance with applicable laws, including cGMP Requirements, and in conformance
with the specific Product Specifications and shall not be adulterated,
misbranded or mislabeled within the meaning of the FFDCA and applicable laws, as
such FFDCA and laws are constituted and in effect at the time of delivery, (ii)
be conveyed with title free and clear of all liens or other encumbrances,
including any third party liens or other encumbrances, and (iii) have the
minimum shelf life provided for in Section 5.5.
13.3    Debarment. Manufacturer represents and warrants that it does not use the
services of any persons debarred or suspended under 21 U.S.C. § 335a (a) or (b)
in any capacity associated with or related to the Processing and Packaging of
the Product. Manufacturer further represents and warrants that it shall not hire
or retain as an officer or employee any person who has been convicted of a
felony under the laws of the United States for conduct relating to the
regulation of any drug product under the United States Food, Drug, and Cosmetic
Act.


26


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





1.8    13.4    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ATTACHMENTS THERETO, CUSTOMER AND MANUFACTURER MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
In addition, the representations and warranties of Manufacturer set forth in
Section 13.2 and Section 13.3 will not apply with respect to any breach

thereof that arises from or relates to a breach of a representation and warranty
of Impax Taiwan made to Bora in the Purchase Agreement.


ARTICLE 14
INDEMNIFICATION; LIMITATION OF LIABILITY


14.1    Customer. From and after the Effective Date, Customer shall defend,
indemnify and hold harmless Manufacturer, its Affiliates, and their respective
directors, officers, employees and agents, advisors and shareholders
(collectively, the “Manufacturer Indemnitees”) from and against any and all
suits, claims, losses, demands, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and reasonable investigative costs) in
connection with any suit, demand or action by any third party (“Losses”) arising
out of or resulting from any claim by a third party to the extent attributable
to (a) any gross negligence or willful misconduct by Customer; (b) the breach by
Customer or any Customer Indemnitee of any of Customer’s representations and
warranties, covenants, or obligations contained in this Agreement; (c) any
bodily injury, property damage or death resulting from any API,
Customer-supplied materials or any Products manufactured and supplied under this
Agreement including product liability claims, except to the extent such Losses
are attributable to Manufacturer’s improper testing (subject to Section
3.1(a)(ii)), storage or handling of Intermediate Product or other
Customer-supplied materials; or (d) any claim of infringement (i) of any third
party intellectual property rights relating to any Products manufactured and
supplied under this Agreement; or (ii) that is related to Manufacturer’s use of
Customer IP to manufacture and supply any Products under this Agreement. This
indemnity will not apply to the extent that these Losses are those for which
Manufacturer is obligated to indemnify the Customer Indemnitees under Section
14.1.
14.2    Manufacturer. From and after the Effective Date, Manufacturer will
indemnify, defend and hold harmless, and pay and reimburse, Customer and its
Affiliates and their respective officers, directors, employees, agents, advisors
and shareholders (collectively, the “Customer Indemnitees”) from and against any
and all Losses arising out of or resulting from any claim by a third party to
the extent attributable to (a) any gross negligence or willful misconduct by
Manufacturer or (b) the breach by Manufacturer or any Manufacturer Indemnitees
of any of Manufacturer’s representations and warranties, covenants, or
obligations contained in this Agreement. This indemnity will not apply to the
extent that these Losses are those for which Customer is obligated to indemnify
the Manufacturer Indemnitees under Section 14.1.


27


SC1:4529841.10



--------------------------------------------------------------------------------





14.3    Procedures. A Party (the “indemnitee”) that intends to claim
indemnification under this Article 14 shall notify the other Party (the
“indemnitor”) promptly in writing of any action, claim or liability in respect
of which the indemnitee believes it is entitled to claim indemnification,
provided that the failure to give timely notice to the indemnitor shall not
release the indemnitor from any liability to the indemnitee except to the extent
the indemnitor is materially prejudiced thereby.
14.4    EXCEPT IN THE EVENT OF MANUFACTURER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, MANUFACTURER’S TOTAL LIABILITY UNDER THIS AGREEMENT FOR CLAIMS WITH
RESPECT TO ANY AND ALL PRODUCTS SHALL IN

NO EVENT EXCEED [****].
ARTICLE 15
INSURANCE


15.1    Insurance. At all times from the Effective Date through that date which
is three (3) years after the termination or expiration of this Agreement, each
of Customer and Manufacturer will maintain product liability insurance (or
self-insurance), which is reasonable and customary in the USA pharmaceutical
industry for companies of comparable size, provided that in no event shall the
product liability insurance amounts be less than $[****] per occurrence and
$[****] in the aggregate limit of liability per year. Each Party shall provide
written proof of such insurance to the other Party upon request by such other
Party.


ARTICLE 16
FORCE MAJEURE


16.1    Excusing Performance. Neither Party shall be liable for the failure to
perform its obligations under this Agreement if such failure is a direct result
of a contingency beyond such Party’s reasonable control, including, but not
limited to, wars, fires, floods, storms or other natural disasters, or failure
of public utilities or common carriers (“Force Majeure”).
16.2    Notice. A Party claiming a right to be excused performance under Section
16.1 shall immediately notify the other Party in writing of the extent of its
inability to perform, which notice shall specify the Force Majeure that prevents
such performance.
16.3    Resumption. Each Party shall employ commercially reasonable efforts, at
its cost, toward resumption of its performance hereunder if such performance is
delayed or interrupted by reason of Force Majeure. In the event that any Force
Majeure circumstance cannot be removed or overcome within [****] months (or such
other period as the Parties jointly shall determine from the date the Party
affected first became affected), then either Party may, as of the expiration of
such period by written notice to the other Party terminate this Agreement and
neither Manufacturer nor Customer shall be liable to the other for damages with
respect thereto.


28


SC1:4529841.10



--------------------------------------------------------------------------------







ARTICLE 17
CONFIDENTIALITY


17.1    Disclosure. During and in furtherance of this Agreement, each of the
Parties hereto may disclose certain of its Confidential Information to the other
Party.
1.9    17.2    Use of Confidential Information and Term. During term of this
Agreement and for a period of seven (7) years from the expiration or termination
thereof, each of the Parties hereto agrees (a) to use the Confidential
Information only in connection with the terms of and

performance of this Agreement; (b) to treat the Confidential Information as it
would its own proprietary information; and (c) to take all reasonable
precautions to prevent the disclosure of the Confidential Information to any
individual or entity (except to such of its employees, subcontractors,
consultants, and agents who reasonably require same for purposes hereof and who
are bound in writing to that Party by like obligations as to confidentiality and
non-use), without the prior written consent of the other Party.
17.3    Exceptions to Confidential Information. Each of Customer and
Manufacturer shall be relieved of any and all obligations under Section 17.2
regarding Confidential Information which (a) was lawfully in the possession of
the other Party as evidenced by the written records of such Party (other than in
the possession of Impax Taiwan as at the Effective Date), and which was not
acquired directly or indirectly from the disclosing Party’s group or any of the
representatives or advisors to the disclosing Party, or in violation of any
confidentiality agreement, (b) at the time of disclosure, was generally
available to the public; or which after disclosure hereunder becomes generally
available to the public through no fault attributable to a Party hereto; (c) is
hereafter made available for use or disclosure from any third party having a
right, to the best of receiving Party’s knowledge, to do so, or (d) is
independently developed by the receiving Party without reference to or reliance
upon the information by the disclosing Party, as evidenced by contemporaneous
written records. Notwithstanding the foregoing, each Party shall be permitted to
disclose the other Party’s Confidential Information solely to the extent it is
required to be disclosed by the law, regulation or the rules of any applicable
securities exchange on which such Party’s securities are listed, provided,
however, that the receiving Party shall so notify the disclosing party of its
intent and cooperate with the disclosing Party on reasonable measures to protect
the confidentiality of the information.
17.4    Return of Confidential Information. Upon expiration or termination of
this Agreement, each of the Parties will (and will cause its Affiliates to)
cease its use and either return or destroy (and certify as to such destruction)
all Confidential Information of the other Party, including any copies thereof,
subject to the receiving Party’s right to maintain one copy of such tangible
manifestations of such other Party’s Confidential Information solely for
purposes of monitoring its compliance with this Agreement.


29


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





ARTICLE 18
INTELLECTUAL PROPERTY


18.1    License. Customer hereby grants to Manufacturer, for the Term of this
Agreement, a royalty-free, non-exclusive, non-transferable (except as set forth
in Section 19.6), non-sublicensable (except to approved subcontractors) right
and license under any intellectual property rights other than Customer’s
Trademarks (as defined below) that are owned or controlled by Customer,
licensable by Customer, and would necessarily be infringed by such
Manufacturer’s manufacture and supply of the applicable Product under the terms
set forth in this Agreement, solely to manufacture and supply such Product for
Customer under the terms set forth under this Agreement.
18.2    Trademarks. To the extent that Customer elects in writing for any of the
Products to be marketed under a trademark or housemark of Customer (“Customer’s
Trademarks”), Customer hereby grants to Manufacturer a revocable, non-assignable
and non-exclusive, non-transferable, non-sublicensable license during the Term
to apply and affix the applicable Customer’s Trademark on the Products
manufactured for Customer hereunder. Manufacturer shall (a) promptly provide to
Customer all information reasonably requested by Customer with respect to the
use, reproduction or display of Customer’s Trademarks, (b) promptly comply with
any and all reasonable directions and quality control standards as may be
provided from time to time by Customer with respect to the use, reproduction or
display of Customer’s Trademarks, and (c) take no action that would reasonably
be expected to materially impair the value of any Customer’s Trademark.
18.3    Ownership. Notwithstanding anything to the contrary under this
Agreement,
(a)    Manufacturer acknowledges that, as between the Parties, all right, title
and interest in and to all intellectual property rights and embodiments thereof
owned by or licensed to Customer as of the Effective Date or thereafter
developed or acquired by Customer, including without limitation Customer’s
Trademarks (“Customer IP”), including any of the rights licensed pursuant to
this Article 18, are and shall remain owned by Customer, its Affiliates or by
its or their respective third-party licensors. Customer hereby reserves all
rights in and to any and all Customer IP except to the extent expressly licensed
to Manufacturer pursuant to Section 18.1 or Section 18.2. All goodwill arising
from Manufacturer’s exercise of the license to Customer’s Trademarks set forth
in Section 18.2 shall inure to the benefit of Customer; and
(b)    Customer acknowledges that, as between the Parties, all right, title and
interest in and to all intellectual property rights and embodiments thereof
owned by Manufacturer or licensed to Manufacturer by any third party (for
clarity, other than by Customer or any of Customer’s Affiliates), in each case,
as of the Effective Date or thereafter developed or acquired by Manufacturer
(for clarity, other than as licensed to Manufacturer by Customer or any of
Customer’s Affiliates) (“Manufacturer IP”) are and shall remain owned by
Manufacturer, its Affiliates or by its or their respective third-party
licensors. Manufacturer hereby reserves all rights in and to any and all
Manufacturer IP.


30


SC1:4529841.10



--------------------------------------------------------------------------------





ARTICLE 19
ADDITIONAL TERMS AND PROVISIONS


19.1    Currency. Unless otherwise indicated, all dollar amounts in this
Agreement are expressed in the lawful currency of the United States of America.
19.2    Headings. The titles and headings herein are for convenience only and
shall not be used to interpret or construe the terms and conditions of this
Agreement.
19.3    Singular Terms. Except as otherwise expressly provided herein or unless
the context otherwise requires, all references to the singular shall include the
plural as well.
19.4    Agency Relationship. Nothing in this Agreement shall be construed to
create between Customer and Manufacturer any other relationship such as, by way
of example only, that of employer-employee, principal and agent, joint-venturer,
co-partners or any similar relationship, the existence of which is expressly
denied by the Parties hereto. No Party shall have authority to conclude
contracts or otherwise to act for or bind the other Party in any manner,
whatsoever, as agent or otherwise, save that Bora may take action as Impax
Taiwan’s lawful agent for all purposes under this Agreement. Impax Taiwan and
Bora shall be jointly and severally liable for any and all liability incurred by
each other under or otherwise in connection to this Agreement.
19.5    Public Statements. No Party shall use or refer to, without the other
Party’s prior written consent, the name of any other Party in any public
statements, whether oral or written, including, but not limited to, shareholders
reports, communications with stock market analysts, press releases or other
communications with the media, or prospectuses; provided, however, that each
Party may disclose to any third party authorized to receive Confidential
Information under Section 17.2 the existence and subject matter of this
Agreement.
19.6    Assignment. No Party may assign this Agreement or any of its rights or
obligations hereunder except with the written consent of the other Parties.
Notwithstanding the foregoing provisions of this Section 19.6, (i) each Party
may assign this Agreement to any of its Affiliates (provided that assignment to
an Affiliate will not relieve the assigning Party of responsibility for any
breach of this Agreement, whether before or after such assignment) or to a
successor to all or substantially all of its business to which this Agreement
relates, provided that such assignee executes an agreement with the
non-assigning Parties hereto whereby it agrees to be bound hereunder or (ii)
Customer may assign this Agreement, in whole or in part in respect of a specific
Product, to a successor to the portion of its business which relates to a
specific Product, provided that, such assignee executes an agreement with the
non-assigning Parties hereto whereby it agrees to be bound hereunder, or upon
Manufacturer’s request, the Parties and such assignee will execute a separate
document addressing solely the rights and obligations in relation to such
specific Product, such Product shall no longer be subject to this Agreement with
any conforming changes to be reflected in an amendment to this Agreement (e.g.,
removing the specific Product) and Customer shall pay Manufacturer’s reasonable
legal fees associated with the preparation and review of such documents. Any
purported assignment in violation of this Section 19.6 shall be void ab initio.


31


SC1:4529841.10



--------------------------------------------------------------------------------





19.7    Dispute Resolution.
(a)  The Parties will attempt to settle any claim or controversy arising out of
this Agreement or the subject matter hereof through consultation and negotiation
in good faith in a spirit of mutual cooperation. If they fail to resolve the
dispute within thirty (30) days after either Party notifies the other of the
dispute, then the matter will be escalated to the Chief Executive Officer of
Customer and the Chief Executive Officer of Manufacturer, or their designees for
resolution. They will use reasonable efforts to attempt to resolve the dispute
through good faith negotiations by telephone or in person as may be agreed. If
they fail to resolve the dispute within thirty (30) days after it is referred to
them and do not mutually agree to extend the time for negotiation, then the
dispute will be submitted to arbitration in accordance with the procedure set
forth in Section 19.7(b).
(b)  Except with respect to actions by either Party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 19.7(a) will be referred to and finally resolved by
arbitration in accordance with the Rules of the International Chamber of
Commerce (the “Rules”) as such Rules may be modified by this Agreement, by one
arbitrator, who will be agreed upon by the Parties. If the Parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three arbitrators will be used, one selected by each
Party within ten (10) days after the conclusion of the 30-day period and a third
selected by the first two within ten (10) days thereafter. Unless the Parties
agree otherwise, they will be limited in their discovery to directly relevant
documents. Responses or objections to a document request will be served twenty
(20) days after receipt of the request. The arbitrator(s) will resolve any
discovery disputes. Arbitration proceedings may be commenced by either Party by
notice to the other Party. Unless otherwise agreed by the Parties, all such
arbitration proceedings will be held in San Francisco, California, USA, provided
that proceedings may be conducted by telephone conference call with the consent
of the Parties and the arbitrator(s). The arbitrator(s) will apply the laws of
California and it is understood and agreed that the provisions of Sections 45
and 69 of the Arbitration Act of 1969 shall not apply in respect of any
arbitration pursuant to this Agreement. The arbitrator(s) will only have the
authority to award actual money damages (with interest on unpaid amounts from
the date due) and, except with respect to a breach or nonperformance of any
provision of this Agreement relating to Confidential Information, the
arbitrator(s) will not have the authority to award indirect, incidental,
consequential, exemplary, special or punitive damages, and the Parties expressly
waive any claimed right to such damages. The arbitrator(s) also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrators deem just and equitable and within the scope of this
Agreement, including an injunction or order for specific performance. The award
of the arbitrator(s) shall be the sole and exclusive remedy of the Parties.
Judgment on the award rendered by the arbitrator(s) may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrator(s). The arbitration will be of
each Party’s individual claims only, and no claim of any other Party will be
subject to arbitration in such proceeding. The costs and expenses of the
arbitration, but not the costs and expenses of the Parties, will be shared
equally by the Parties.


32


SC1:4529841.10



--------------------------------------------------------------------------------





If a Party fails to proceed with arbitration, unsuccessfully challenges the
arbitration award, or fails to comply with the arbitration award, the other
Party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award. Except as otherwise required
by law, the Parties and the arbitrator(s) will maintain as confidential all
information or documents obtained during the arbitration process, including the
resolution of the dispute. Judgment on the award granted in any arbitration
hereunder may be entered in any court having jurisdiction over the award or any
of the Parties or any of their respective assets. The Parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury except as expressly provided herein. 
(c)    Nothing in this Section 19.7 will prevent a Party from resorting to
judicial proceedings if: (i) interim relief from a court is necessary to prevent
serious and irreparable injury to such Party; or (ii) litigation is required to
be filed prior to the running of the applicable statute of limitations. The use
of any alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
Party.
19.8    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without application of any
law, rule or judicial precedent thereof that would require application of the
laws of any other jurisdiction. Each Party hereby expressly excludes application
of the United Nations Convention on the Sale of Goods in relation to this
Agreement or the performance thereof. Subject to Section 19.7, each Party hereby
agrees to the exclusive jurisdiction and proper venue of the courts of the State
of California and the federal courts of the United States of America located
within California in relation to any dispute or controversy in connection to
this Agreement or the performance thereof, and no Party shall object to such
jurisdiction or venue on the basis of lack of subject matter or personal
jurisdiction or inconvenient forum. Each Party further agrees that service of
any process, summons, notice or document by U.S. registered mail or recognized
international courier service to such Party’s respective address set forth in
Section 19.9 shall be effective service of process for any action, suit or
proceeding in California with respect to any matters to which it has submitted
to jurisdiction in this Agreement.
19.9    Notices. Any notice, approval, instruction or other written
communication required or permitted hereunder shall be sufficient if made or
given to the other Party by personal delivery, by facsimile (receipt verified)
or nationally recognized courier service to the mailing address set forth below:
If to Customer:
Impax Laboratories, Inc.
30831 Huntwood Avenue
Hayward, California 94544
Attention: Mark Schlossberg, Esq.
Fax number: +1.510.240.6096
If to Manufacturer:


33


SC1:4529841.10



--------------------------------------------------------------------------------





Bora Pharmaceuticals Co., Ltd.
6F, 69 XinAi Road
Neihu District, Taipei City 114
Taiwan, Republic of China
Attn: Bobby Sheng
Fax number: +886 2 2790-6596
or to such other addresses provided to the other Party in accordance with the
terms of this Section 19.9. Notices of written communication made or given by
personal delivery or courier service shall be deemed to have been sufficiently
made or given when sent (receipt acknowledged).


19.10    Additional Products. The Parties covenant and agree that additional
Products may be added to this Agreement by mutual agreement of the Parties and
such additional Products shall be added to this Agreement by the Parties
executing a written addendum hereto and signed by both Parties to this Agreement
and such additional Products shall thereafter be governed by the general
conditions hereof and any special terms (including, without limitation, fees)
agreed to by the Parties in such addendum.
19.11    Entire Agreement. This Agreement and any Schedules and other
attachments hereto, and the Purchase Agreement constitute the full, complete,
final and integrated agreement between the Parties hereto relating to the
subject matter hereof and supersedes all previous written or oral negotiations,
commitments, agreements, transactions, or understandings with respect to the
subject matter hereof. If there is any conflict between this Agreement and the
terms and conditions contained on any Purchase Order or in any Schedule hereto,
the terms and conditions of this Agreement shall prevail.
19.12    Amendments: No Waiver. No provision of this Agreement may be amended,
revoked or waived except in writing signed and delivered by an authorized
officer of each Party. No failure or delay on the part of either Party in
exercising any right hereunder will operate as a waiver of, or impair, any such
right. No single or partial exercise of any such right will preclude any other
or further exercise thereof or the exercise of any other right. No waiver of any
such right will be deemed a waiver of any other right hereunder.
19.12    Validity. Should any part or provision of this Agreement be held
unenforceable or invalid, the invalid or unenforceable provision shall be
replaced with a provision which accomplishes, to the extent possible, the
original business purpose of such provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the Parties.
19.13 Headings. The descriptive headings in this Agreement are inserted for the
convenience of reference only and are not intended to be part of or affect the
meaning of or interpretation of this Agreement.


34


SC1:4529841.10



--------------------------------------------------------------------------------





19.14    Execution in Counterparts. This Agreement may be executed, either by
original or by facsimile signature, in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. If by facsimile, an original shall be sent to each
Party as soon as reasonably possible for its permanent files.








35


SC1:4529841.10



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement.




Impax Laboratories, Inc.
 
Bora Pharmaceuticals Co., Ltd.
By: /s/ Paul M. Bisaro    
 
By: /s/ Bobby Sheng        
Name: Paul M. Bisaro
 
Name: Bobby Sheng
Title:    Chief Executive Officer
 
Title: Chairman
Date:
 
Date: December 19, 2017
 
 
 
Impax Laboratories (Taiwan), Inc.
 
 
By: /s/ Bryan M. Reasons        
 
 
Name: Bryan M. Reasons
 
 
Title: Chairman
 
 
Date:  
 
 











SC1:4529841.10

--------------------------------------------------------------------------------








PRODUCT SCHEDULES




[To be attached for each Product in substantially the form of Attachment A. Such
Product Schedules shall be labeled Product Schedule 1, Product Schedule 2, etc.]


i


SC1:4529841.10



--------------------------------------------------------------------------------






ATTACHMENT A
FORM OF PRODUCT SCHEDULE


PRODUCT SCHEDULE # - PRODUCT NAME


This PRODUCT SCHEDULE (Product Name) dated ____________, 20__ (“Product Addendum
(Product Name) Effective Date”) is to the Master Supply Agreement (“Agreement”)
dated ______ ___, 2017 and is entered into by and between Impax Laboratories,
Inc. (“Customer”) and Bora Pharmaceuticals Co., Ltd. and Impax Laboratories
(Taiwan) Ltd (Bora and Impax Taiwan together the “Manufacturer”).
1.
Product Definition

1.1.
Name, Strength, Dosage Form

1.1.1.
Per Exhibit 1 to this Attachment

1.2.
Description of Work

1.3.
Referenced Drug

1.4.
Required Shelf Life at Delivery

2.
Scope of Activities

2.1.
Anticipated Processing Date

2.2.
Validation Services

2.3.
Product Maintenance Services

2.4.
Facility Address

3.
[****]

4.
Quantity/ Price

4.1    Quantity/Batch Size
4.2    Estimated Volume for First Contract Year
4.3    Unit Pricing (based on volume)
4.4    Product Maintenance Service Fees (as applicable) and Payment Dates
4.5    Price Changes

4.6    Taxes


i


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





5.
Product Specifications

6.
Product Materials

6.1.
Raw Materials

6.1.1.
Long Lead Time Items

6.2.
Client-supplied Materials

6.2.1.
Value of client supplied Materials

Description
Value
 
 
 
 

7.
Purchase Order/Invoicing Requirements

7.1.
Information to be contained in Purchase Order

7.2.
Invoices to be directed to:

8.
Documents to Accompany Product Batch Release:

9.
Commercial Launch Date

10.
Territory

11.
Exclusivity

12.
Activity/Responsibility Summary

Activity / Responsibility
Customer
Manufacturer
Supply of API
 
 
Purchase of Raw Materials
 
 
Purchase Packaging Components
 
 
API Testing and Release
 
 
Packaging Component Testing and Release
 
 
Storage of Raw Materials
 
 
Storage of Packaging Components
 
 
Storage of Finished Product
 
 
Allocate and send Serial Numbers
 
 
Weigh/Dispense API
 
 
Weigh/Dispense Excipients
 
 
Manufacture of bulk solution, sterile fill, freeze dry and sealing of product
 
 



i


SC1:4529841.10



--------------------------------------------------------------------------------





Activity / Responsibility
Customer
Manufacturer
Inspection and secondary packaging
 
 
In-process testing
 
 
Labeling per applicable laws and requirements
 
 
Review and Approve Labeling Proofs
 
 
Finished Product release testing
 
 
Finished Product stability testing
 
 
Review and Disposition of Master Batch Record
 
 
Review and Disposition of Packaging Record
 
 
Final Batch Release
 
 
Send Serialization data
 
 
Arrange for Shipping of Finished Product
 
 
Prepare and Approve Certificate of Compliance
 
 
Facilities qualification, protocol, execution, completion, report
 
 
Cleaning procedures, validation
 
 
Analytical Methods for Cleaning Validation
 
 
Equipment qualification, protocol, execution, completion, report and approval,
safety qualification
 
 
Validation, protocol, execution, completion report and approval
 
 
Standard Operating Procedures
 
 
SOP Training
 
 
Maintenance of Training Records
 
 
Master Batch Record
 
 
Packaging Batch Record
 
 
Retention of Batch Records
 
 
Storage of Retain Samples
 
 
Maintenance/Administration of Retain Samples
 
 
Conduct Annual Product Review
 
 
Health and Safety Programs in accord with State, Local and Federal Regulations
 
 
Training on relevant health and safety issues
 
 
Documented Health and Safety Procedures
 
 

 


13.
Other terms and conditions:

Limitation of Liability with respect to Product under this Product Schedule:
The Parties agree that the terms and conditions of the Agreement are
incorporated herein as if fully set forth herein and further represent that this
Product Schedule (Product Name) is executed by their duly authorized
representatives.




ii


SC1:4529841.10



--------------------------------------------------------------------------------





IMPAX LABORATORIES, INC.            BORA PHARMACEUTICALS CO., LTD


By: __________________________        By: ________________________
Title: ___________________________     Title: ______________________
IMPAX LABORATORIES (TAIWAN), INC.
By: ______________________________
Title: _____________________________






iii


SC1:4529841.10



--------------------------------------------------------------------------------








ATTACHMENT B


PRODUCT MAINTENANCE SERVICES




[****]


iv


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





ATTACHMENT C
EXISTING INVENTORY


[****]




v


SC1:4529841.10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

